Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed July 29, 2022. 

Amendments
           Applicant's response and amendments, filed June 22, 2022, is acknowledged. Applicant has cancelled Claims 2, 4-7, 9-13, 15-27, 29-38, 41-54, 56-57, 59-65, 67-68, 70-71, 74-75, 77, 80, and 83-84, amended Claims 1, 72, and 82, and withdrawn Claims 3, 8, 14, 28, 69, 72-73, 76, 78-79, and 81-82.

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1, 39-40, 49, 55, 58, 64, 66, and 69, drawn to a method for editing a Collagen Type VII Alpha 1 Chain (COL7Al) gene in a cell by genome editing.
Within Group II, Applicant has elected without traverse the following species, wherein:
i) the alternative endonuclease SEQ ID NO to be used for gene editing is S. pyogenes Cas9 SEQ ID NO:1, as recited in Claim 39; 
ii) the alternative sgRNA SEQ ID NO is SEQ ID NO: 20,203; 
iii) the alternative formulation is endonuclease is formulated in a liposome or lipid nanoparticle, as recited in Claim 58; and 
iv) the alternative donor template structures is a donor template encoded in an AAV vector, as recited in Claim 66. 

Claims 1, 3, 8, 14, 28, 39-40, 55, 58, 66, 69, 72-73, 76, 78-79, and 81-82 are pending.
	Claims 3, 8, 14, 28, 69, 72-73, 76, 78-79, and 81-82 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 39-40, 55, 58, and 66 are under consideration. 

Priority
This application is a 371 of PCT/IB2018/050914 filed on February 14, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/461,868 filed on February 22, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	The prior objection to Claim 1 is withdrawn in light of Applicant’s amendment to the claim to indent the different elements, which the Examiner finds persuasive. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1, 39-40, 55, 58, and 66 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Webber et al (U.S. 2018/0142262; effectively filed November 22, 2017) in view of Wertheim-Tysarowska et al (Human Mutation 33: 327-331, 2012), Courtney et al (Gene Therapy 23: 108-112, available online August 20, 2015), GenBank NG-007065 (April 23, 2021), Montague et al (Nucleic Acids Res. 42: W401-7; doi:10.1093/nar/gku410; available online May 26, 2014; abstract only), and ChopChop (chopchop.cbu.uib.no/results/1636476513317.2102/; last accessed November 9, 2021).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Webber et al is considered relevant prior art for having disclosed a method for editing a COL7A1 gene [0009] in a cell by genome editing (Title), the method comprising the step of introducing an endonuclease into the cell so as to create a single-strand or double-strand break (Figure 1) within or near the COL7A1 gene, thereby correcting the COL7A1 gene sequence and restore COL7A1 protein activity. 
Webber et al disclosed wherein the method further comprises the step of introducing a guide RNA or sgRNA comprising a spacer that is complementary to a DNA sequence within the COL7A1 gene (e.g. Figures 1 and 6). 
Webber et al disclosed the introduction of a donor sequence comprising homology to 5’ and 3’ portions of the target sequence as a repair template, for use in conjunction with the endonuclease, resulting in a correction of the genetic mutation, wherein said donor sequence comprises, e.g. at least a portion of a COL7A1 exon(s) and/or intron(s) (e.g. Figure 6).

	Webber et al disclosed a corrective donor template ([0103], SEQ ID NO:5) whose sequence comprises the complement of the gRNA target sequence of instant SEQ ID NO:20203, as shown below: 
SEQ ID NO:20203 (Int36_int41_T5)
ACACGGGTGGGAAGACCGAA
SEQ ID NO:20203, Reverse-complement
TTCGGTCTTCCCACCCGTGT
  	CTCCCTTCGGTCTTCCCACCCGTGTGTTTC
	Webber et al (portion of SEQ ID NO:5).
	Webber et al disclosed inducing the gene editing using COL7A guide RNA SEQ ID NO:44 ([0010], Table 1, claim 6, GGAGGCTGCGTGCTGGGGGCAGG), whose target sequence (italicized, underlined) is 7nts away from instant SEQ ID NO:20203 (bold, underlined)
ggtgggaggctgcgtgctgggggcagggcctcccttcggtcttcccacccgtgtgt
	Thus, Webber et al is targeting essentially the same region of COL7A for gene editing and repair as is targeted by instant SEQ ID NO:20203. 

Webber et al do not disclose the CRISPR/Cas9 system comprises a guide RNA complementary to a target sequence of SEQ ID NO:20203. 
SEQ ID NO:20203 (Int36_int41_T5)
acacgggtgggaagaccgaa

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Wertheim-Tysarowska et al is considered relevant prior art for having taught a COL7A1 mutation database, whereby it is recognized that mutations have been detected in exons and introns across the COL7A1 gene (Figures 1-2), including the region spanning exons 36-41. 
Courtney et al is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized the scientific and technical concepts of using the CRISPR/Cas9 system to edit a patient’s disease-causing mutation, thereby correcting or restoring expression of wildtype protein activity (pg 111, col. 1, “Following genetic diagnosis, a personalized sgRNA expression vector can be designed and synthesized in relation to a patient’s particular disease-causing mutation within a matter of weeks.”), as the CRISPR/Cas9 technology has been used in an allele-specific manner, demonstrating the potential of the CRISPR/Cas9-based system for treating dominant hereditary conditions (pg 109, col. 2).  
Thus, one of ordinary skill in the art necessarily has a defined list of known options, as guided by the patient’s particular disease mutation. 
GenBank NG-007065 evidences the genomic sequence of human COL7A1, including the sequence of introns 36 to 41. 
Montague et al is considered relevant prior art for having taught an online tool for the ordinary artisan to design CRISPR/Cas9 guide RNA targets directed to their gene of interest. 
When one uses the web-based ChopChop web tool, one immediately identifies a guide RNA having 100% identity to instant SEQ ID NO:20,203 (rank #1), as well as a guide RNA that substantially overlaps (1 nucleotide shift; rank #7).

instant: 	 acacgggtgggaagaccgaaggg
rank 1: 	 acacgggtgggaagaccgaaggg
rank 7: 	cacacgggtgggaagaccgaagg

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and gene-editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first guide RNA directed to a mutation in the COL7A1 gene for a second guide RNA directed to a mutation in the COL7A1 gene, to wit, SEQ ID NO:20203, in a method for editing COL7A1 in a cell by genome editing with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first guide RNA directed to a mutation in the COL7A1 gene for a second guide RNA directed to a mutation in the COL7A1 gene, to wit, SEQ ID NO:20203, in a method for editing COL7A1 in a cell by genome editing because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) mutations have been detected in exons and introns across the COL7A1 gene (Figures 1-2), including the region spanning exons 36-41 (Wertheim-Tysarowska et al); 
ii) following genetic diagnosis, a personalized sgRNA expression vector can be designed and synthesized in relation to a patient’s particular disease-causing mutation within a matter of weeks, as the CRISPR/Cas9 technology has been used in an allele-specific manner, demonstrating the potential of the CRISPR/Cas9-based system for treating dominant hereditary conditions (Courtney et al); and 
iii) one of ordinary skill in the art necessarily has a defined list of known options, as guided by the patient’s particular disease mutation, whereby online guide RNA design tools immediately identify guide RNAs that target SEQ ID NO:20203, being of higher ranking (preference) than surrounding and adjacent guide RNAs (rankings of 21 or lower, ChopChop)
instant: 	 acacgggtgggaagaccgaaggg
rank 1: 	 acacgggtgggaagaccgaaggg
rank 7: 	cacacgggtgggaagaccgaagg

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). Instant specification fails to disclose an element of criticality for a guide RNA that targets SEQ ID NO:20203 so as to edit a COL7A1 gene in a cell, thereby restoring COL7A1 protein activity.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Webber et al disclosed the use the Cas9 encoded by Addgene #41815 [0101], which is recognized in the art to be a human codon-optimized Cas9 comprising a C-terminal SV40 NLS, said Cas9 having 100% amino acid identity to instant SEQ ID NO:1.
SEQ ID NO:1 (alignment provided below).
RESULT 1
AASEQ2_11092021_071424
Query Match             100.0%

Qy   MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60

Qy   ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120

Qy   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180

Qy   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240

Qy   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300

Qy   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360

Qy   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420

Qy   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480

Qy   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540

Qy   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600

Qy   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660

Qy   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720

Qy   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780

Qy   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840

Qy   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900

Qy   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960

Qy   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020

Qy   MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080

Qy   ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140

Qy   YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200

Qy   YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260

Qy   QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320
     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db   QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320

Qy   PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
     ||||||||||||||||||||||||||||||||||||||||||||||||
Db   PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368

With respect to Claim 40, Webber et al disclosed wherein the Cas9 endonuclease is provided as a codon-optimized polynucleotide encoding the Cas9 endonuclease ([0101], Addgene #41815).
With respect to Claim 55, Webber et al disclosed wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (e.g. [0063]).
With respect to Claim 58, Webber et al disclosed the cells are transfected with lipid nanoparticles comprising the Cas9 endonuclease, the guide RNA plasmid, and the donor polynucleotide (e.g. [0106]).
With respect to Claim 66, Webber et al disclosed wherein the donor template is encoded in an AAV vector particle (e.g. [0063]). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the gRNA target sequences have superior cutting efficiency, of at least 60%, which is a surprising and unexpected effect.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the gRNA target sequences have superior cutting efficiency, of at least 60%, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). ChopChop readily identifies gRNA target sequence SEQ ID NO:20203 (instantly elected species) as the rank 1 target sequence, and a single nucleotide variant as the rank 7 target sequence. Thus, the ordinary artisan would have a reasonable motivation to choose SEQ ID NO:20203 (rank 1) and rank 7 guide RNA targets, and would have a reasonable expectation of success that the rank 1 and rank 7 would have efficient cutting ability. Furthermore, the instantly claim method of editing does not require any degree of efficiency by which the gRNA cleaves the target sequence. Rather, all that is required is some degree of cleavage to effect one or more breaks in the genomic DNA such that the donor template may then recombine into the mutant COL7A1 locus. 
Dever et al (2016, of record) taught that the same sgRNA has different cutting efficiencies in different experimental iterations, e.g. range of 17% to 70% (Figure 1b-c). Thus, a data point from a single experimental result (instantly argued at least 60% efficiency) does not immediately establish the exact degree of cutting efficiency will necessarily be achieved each and every time the same (claimed) method is practiced. 
Wu et al (2017, of record) taught that it is routine in the art to screen sgRNAs (“we evaluated several sgRNAs in Col7A1”) that can efficiently and specifically mediate DNA excision (e.g. pg 1662, col. 1). 
Webber et al disclosed, for example, that the ordinary artisan is readily able to optimize delivery of the CRISPR/Cas9 editing system into the target cell [0061], achieving editing results as high as 83% (Example 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 

3. 	Claims 40, 55, and 58 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Webber et al (U.S. 2018/0142262; effectively filed November 22, 2017) in view of Wertheim-Tysarowska et al (Human Mutation 33: 327-331, 2012), Courtney et al (Gene Therapy 23: 108-112, available online August 20, 2015), GenBank NG-007065 (April 23, 2021), Montague et al (Nucleic Acids Res. 42: W401-7; doi:10.1093/nar/gku410; available online May 26, 2014; abstract only), and ChopChop (chopchop.cbu.uib.no/results/1636476513317.2102/; last accessed November 9, 2021), as applied to Claims 1, 39-40, 55, 58, and 66 above, and in further view of Yu et al (Biotechnol. Lett. 38: 919-929, 2016; available online February 18, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Webber et al do not disclose the Cas9 endonuclease polypeptide is formulated in a liposome or lipid nanoparticle. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 58, Yu et al is considered relevant prior art for having taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the lipid nanoparticles comprising the Cas9 and gRNA plasmids of Webber et al for lipid nanoparticles comprising Cas9 protein complexed with the gRNA into RNPs, as taught by Yu et al, in a method for editing COL7A1 in a cell by genome editing with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the lipid nanoparticles comprising the Cas9 and gRNA plasmids of Webber et al for lipid nanoparticles comprising Cas9 protein complexed with the gRNA into RNPs in a method for editing COL7A1 in a cell by genome editing because Yu et al taught that delivery of purified Cas9 protein and gRNA complexes (Cas9 RNPs) had gained increasing attention due to the high efficiency and potentially lower off-target effects as compared to plasmid DNA transfection, whereby lipid-mediated transfection remains popular due to ease of use, low cost, and adaptation to high throughput system (pg 919, col. 2, Introduction).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Webber et al disclosed the use the Cas9 encoded by Addgene #41815 [0101], which is recognized in the art to be a human codon-optimized Cas9 comprising a C-terminal SV40 NLS, said Cas9 having 100% amino acid identity to instant SEQ ID NO:1 (alignment provided supra).
With respect to Claim 40, Webber et al disclosed wherein the Cas9 endonuclease is provided as a codon-optimized polynucleotide encoding the Cas9 endonuclease ([0101], Addgene #41815).
Yu et al taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 
With respect to Claim 55, Webber et al disclosed wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (e.g. [0063]).
Yu et al taught wherein the Cas9 endonuclease is pre-complexed with the guide RNA to form a RNP (Title; Abstract).
With respect to Claim 58, Webber et al disclosed the cells are transfected with lipid nanoparticles comprising the Cas9 endonuclease, the guide RNA plasmid, and the donor polynucleotide (e.g. [0106]).
Yu et al taught improved delivery of Cas9 protein/guide RNA complexes using commercially available lipid nanoparticles (Title). 
With respect to Claim 66, Webber et al disclosed wherein the donor template is encoded in an AAV vector particle (e.g. [0063]). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al (PNAS 114(7): 1660-1665; available online January 30, 2017; of record in IDS) is considered relevant prior art for having taught a method for editing a COL7A1 gene in a cell by genome editing (Title; Figure 1), the method comprising the step of introducing an endonuclease into the cell so as to create a single-strand or double-strand break within or near the COL7A1 gene, thereby correcting the COL7A1 gene sequence and restore COL7A1 protein activity. Wu et al taught the introduction of a donor sequence comprising homology to 5’ and 3’ portions of the target sequence as a repair template, for use in conjunction with the endonuclease, resulting in a correction of the genetic mutation, wherein said donor sequence comprises, e.g. at least a portion of a COL7A1 exon(s) and/or intron(s) (e.g. Figure 1a). Wu et al taught wherein the method further comprises the step of introducing a guide RNA or sgRNA comprising a spacer that is complementary to a DNA sequence within the COL7A1 gene (Figure 2a). Wu et al taught electroporating RNPs (Figure 3d).

Wang et al (Nature Biotechnology 33(12): 1256-1263; available online November 9, 2015) is considered relevant prior art for having taught a method of editing a gene in a cell by genome editing comprising the use of an endonuclease that causes double-stranded breaks (pg 1256, col. 1, “These nucleases act by catalyzing site-specific DNA double-stranded breaks (DSBs)”), the method further comprising the step of introducing the donor template into the host cell using an AAV vector particle (pg 1256, col. 2; pg 1257, col. 1, Results, “efficiently transduced by AAV6 vectors”). Wang et al taught that, in the case of hematopoietic stem cells, a major limitation of donor template delivery for gene correction purposes includes cytotoxicity, whereby plasmid DNA and adenoviral vectors are not well tolerated; whereas, AAV vectors had long-been used in the art to promote homologous recombination, creation of transgenics, are relatively easily manufactured at high titers from clinical applications, and the capsid packaging size limitation of 4.7kb can easily accommodate the homology arms necessary to introduce gene correction (pg 1262, col. 1).

Dever et al (Nature 539: 384-389; available online November 7, 2016) is considered relevant prior art for having taught a method of editing a gene in a cell by genome editing comprising the use of a CRISPR/Cas9 endonuclease that causes double-stranded breaks (pg 384, col. 1, “which triggers Cas9 to cleave both DNA strands”), the method further comprising the step of introducing the donor template into the host cell using an AAV vector particle (pg 384, col. 2, citing Wang et al (ref 22) and “using Cas9 ribonucleoproteins combined with rAAV6 homologous donor delivery”; pg 385, col. 1, “We confirmed high transduction… using… AAV6”). Dever et al successfully demonstrated using AAV vectors to deliver the donor template to target cells whose genomes are edited using the CRISPR/Cas9 system (entire paper). 

Conclusion 
5. 	No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633